                                                                              1   David A. Carroll, Esq. (NSB #7643)
                                                                                  dcarroll@rrsc-law.com
                                                                              2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                                                                  adiraimondo@rrsc-law.com
                                                                              3   Robert E. Opdyke, Esq. (NSB #12841)
                                                                                  ropdyke@rrsc-law.com
                                                                              4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                                                                  3800 Howard Hughes Parkway, Suite 1200
                                                                              5   Las Vegas, Nevada 89169
                                                                                  Telephone: (702) 732-9099
                                                                              6   Facsimile: (702) 732-7110
                                                                              7   Daniel J. Brooks, Esq. (Pro Hac Vice)
                                                                                  dbrooks@szslaw.com
                                                                              8   SCAROLA ZUBATOV SCHAFFZIN PLLC
                                                                                  1700 Broadway, 41st Floor
                                                                              9   New York, New York 10019
                                                                                  Telephone: (646) 412-3234
                                                                             10
RICE REUTHER SULLIVAN & CARROLL, LLP




                                                                                  Attorneys for Plaintiff/Counterdefendants
                                       3800 Howard Hughes Pkwy, Suite 1200




                                                                             11
                                             Las Vegas, Nevada 89169




                                                                             12
                                                  (702) 732-9099




                                                                             13                                 UNITED STATES DISTRICT COURT
                                                                             14                                      DISTRICT OF NEVADA
                                                                             15   TPOV ENTERPRISES 16, LLC,                         Case No. 2:17-CV-00346-JCM-VCF
                                                                             16                    Plaintiff,
                                                                             17              vs.                                   STIPULATION AND ORDER TO
                                                                                                                                   CONTINUE HEARING ON VARIOUS
                                                                             18   PARIS LAS VEGAS OPERATING                        MOTIONS SCHEDULED FOR
                                                                                  COMPANY, LLC,                                    JANUARY 6, 2020
                                                                             19
                                                                                                   Defendant.                                       (First Request)
                                                                             20
                                                                             21
                                                                             22          Plaintiff/Counterdefendants TPOV Enterprises 16, LLC, TPOV Enterprises, LLC, and

                                                                             23   Rowen Siebel, by and through their undersigned counsel, and Defendant/Counterclaimant Paris Las

                                                                             24   Vegas Operating Company, LLC, by and through its undersigned counsel, hereby stipulate as

                                                                             25   follows:

                                                                             26          WHEREAS, there are various motions pending before the Court, which are scheduled for

                                                                             27   hearing on January 6, 2020, at 11:00 a.m. (Order, ECF No. 173.)

                                                                             28

                                                                                                                              1
                                                                              1          WHEREAS, the law firm of Scarola Zubatov Schaffzin PLLC (the “Scarola Firm”)

                                                                              2   has served as lead counsel for Plaintiff/Counterdefendants in this action.

                                                                              3          WHEREAS, Mr. Steven C. Bennett, Esq. of the Scarola Firm has been primarily involved

                                                                              4   with the representation of Plaintiff/Counterdefendants.

                                                                              5          WHEREAS, due to the unfortunate news that Mr. Bennett has unexpectedly passed away,

                                                                              6   the Parties have agreed to continue the January 6, 2020 hearing for a period of thirty (30) days.

                                                                              7          Accordingly, the Parties hereby request that the Court reschedule the hearing on a date and

                                                                              8   time convenient for the Court that is not less than thirty (30) days from January 6, 2020.

                                                                              9    Dated this 1st day of January, 2020.              Dated this 1st day of January, 2020.

                                                                             10
RICE REUTHER SULLIVAN & CARROLL, LLP




                                                                                   PISANELLI BICE PLLC                               RICE REUTHER SULLIVAN & CARROLL,
                                                                                                                                     LLP
                                       3800 Howard Hughes Pkwy, Suite 1200




                                                                             11
                                             Las Vegas, Nevada 89169




                                                                             12    By: ____/s/ M. Magali Mercera___________          By: ____/s/ David A. Carroll__________
                                                                                       James J. Pisanelli, Esq., Bar No. 4027            David A. Carroll, Esq.
                                                  (702) 732-9099




                                                                             13        Debra L. Spinelli, Esq. Bar No. 9695              Anthony J. DiRaimondo, Esq.
                                                                                       M. Magali Mercera, Esq., Bar No. 11742            Robert E. Opdyke, Esq.
                                                                             14        Brittnie T. Watkins, Esq., Bar No. 13612          3800 Howard Hughes Parkway, Ste. 1200
                                                                                       400 South 7th Street, Suite 300                   Las Vegas, NV 89169
                                                                             15        Las Vegas, NV 89101
                                                                                                                                            -and-
                                                                             16   Attorneys for Paris Las Vegas Operating
                                                                                  Company, LLC                                              Daniel J. Brooks, Esq.
                                                                             17                                                             SCAROLA ZUBATOV SCHAFFZIN
                                                                                                                                            PLLC
                                                                             18                                                             1700 Broadway, 41st Floor
                                                                                                                                            New York, NY 10019
                                                                             19
                                                                                                                                      Attorneys for TPOV Enterprises 16, LLC,
                                                                             20                                                       TPOV Enterprises, LLC and Rowen Seibel
                                                                             21                                                ORDER

                                                                             22          Having considered the Parties’ Stipulation and finding good cause appearing,

                                                                             23          IT IS ORDERED THAT the hearing scheduled for January 6, 2020, at 11:00 a.m.

                                                                             24   (Order, ECF No. 173) is hereby CONTINUED to 2:00 PM, February 10, 2020, in Courtroom 3D.

                                                                             25          IT IS SO ORDERED.

                                                                             26
                                                                             27                                                 UNITED STATES MAGISTRATE JUDGE
                                                                             28                                                 DATED:       1-2-2020

                                                                                                                               2
